(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción de desestimación por frívola, del recurso de ape-lación interpuesto en el caso de autos, y no apareciendo entre los do-cumentos que tenemos a la vista una transcripción de la evidencia, •que nos ponga en condiciones de resolver que la prueba practicada por el Banco promovente fué suficiente para basar en ella la senten-cia apelada, se desestima la moción, sin perjuicio del derecho del ape-lado a reproducirla cuando se eleve a esta corte dicho documento.
En los- siguientes casos, a propuesta de sus distintos jueces, la ■ corte se negó a desestimar, por frívolos, los recursos, por no ser, apa-, reeer, resultar, haberse demostrado o estar convencida .cíe la supuesta frivolidad:
Núms. 7036, 7095, 7253, 7258, 7267, 7286, 7353, 7378 y 7450.